14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Francis SMITH, Jr., Plaintiff-Appellant,v.E.C. MORRIS, Deputy Director;  R.C. Nixon, CompactCoordinator;  Lieutenant Tatdum, TransportationOfficer;  John Doe, Chief ofTransportation, Defendants-Appellees.
No. 93-7063.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1993.Decided Dec. 10, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Robert Francis Smith, Jr., pro se.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals the district court's imposition of a partial filing fee.  The district court assessed a filing fee in accordance with Local Rule 28 and  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  We grant leave to proceed in forma pauperis on this appeal.  Finding no abuse of discretion in the imposition of the fee, we affirm the district court's imposition of a partial filing fee.  We note that if Appellant fails to file the appropriate fee within the prescribed time, his complaint should be dismissed without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.